Exhibit 10.16(M)

YAHOO! INC.

NOTICE OF RESTRICTED STOCK UNIT GRANT

Marissa Mayer

You have been granted an award of Restricted Stock Units by Yahoo! Inc. (the
“Company”) as follows:

 

Date of Grant:    07-Mar-2016 Total Number of Restricted    176,678 Stock Units
Granted:    Type of RSU:    U.S. Executive Performance RSU (Mayer Version)
Vesting Commencement Date:    07-Mar-2016 Vesting Schedule:    Shares    Vesting
Date    58,892    07-Mar-2017    58,893    07-Mar -2018    58,893    07-Mar
-2019    These RSUs are subject to performance-based vesting. The actual number
of shares vesting will be 0% to 200% of the target amounts shown above depending
on the achievement of performance goals and time-based vesting requirements as
described in the award agreement. The vesting dates shown above are approximate.
Manner of Payment by Company:    Stock Governing Documents:    Performance RSU
Award Agreement for U.S. Executive (Mayer Version)

Yahoo Stock Plan (the “Plan”)

By your acceptance of this award through the Company’s online acceptance
procedure (or by your signature and the signature of the Company’s
representative below):

 

  •   you acknowledge receiving and reviewing the Governing Documents (listed
above) and the Supplemental Documents (listed below);

 

  •   you agree that the Restricted Stock Units are granted under and governed
by the terms and conditions of the Governing Documents and you agree to be bound
by the terms of this agreement and the Governing Documents, all of which are
hereby incorporated by reference into this agreement; and



--------------------------------------------------------------------------------

  •   you consent to the collection, use and transfer, in electronic or other
form, of your personal data as described in the Governing Documents for the
purpose of implementing, administering and managing your participation in the
Plan.

This agreement shall be construed and determined in accordance with the laws of
the U.S. State of Delaware (without giving effect to the conflict of laws
principles thereof) and shall be deemed to have been executed and delivered by
the parties hereto as of the Date of Grant.

 

GRANTEE:       YAHOO! INC.

LOGO [g152715g41s80.jpg]

 

      By:  

     LOGO [g152715kennethgold.jpg]

 

Signature             Kenneth Goldman

Marissa Mayer

      Title:       Chief Financial Officer Name         Supplemental Documents:
      Insider Trading Policy       Plan Prospectus



--------------------------------------------------------------------------------

YAHOO! INC. STOCK PLAN

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR U.S. EXECUTIVES

(Mayer Version)

Section 1. Grant of Restricted Stock Unit Award

 

(a) Grant of Restricted Stock Units (“RSUs”). Yahoo! Inc., a Delaware
corporation (the “Company”), hereby grants to the grantee (the “Grantee”) named
in the Notice of Restricted Stock Unit Grant (the “Notice of Grant”) the number
of RSUs (such number, the “Target Number” of RSUs; and one-third of the Target
Number being the “Annual Target Number” of RSUs for each “Performance Year”
identified in Section 2(c)(i) hereof) set forth in the Notice of Grant, on the
terms and conditions set forth in this Performance Restricted Stock Unit Award
Agreement for U.S. Executives (Mayer Version) (this “Agreement”) and as
otherwise provided in the Yahoo! Inc. Stock Plan, as amended (the “Award”).

 

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Yahoo! Inc.
Stock Plan, as amended (the “Plan”) are hereby incorporated herein by reference.
Except as otherwise expressly set forth herein, this Agreement shall be
construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan. The Administrator shall have final authority to interpret and
construe the Plan and this Agreement and to make any and all determinations
thereunder, and its decision shall be binding and conclusive upon the Grantee
and his/her legal representative in respect of any questions arising under the
Plan or this Agreement.

Section 2. Terms and Conditions of Award

The grant of RSUs provided in Section 1(a) shall be subject to the following
terms, conditions and restrictions:

 

(a) Limitations on Rights Associated with RSUs. The RSUs are bookkeeping entries
only. The Grantee shall have no rights as a stockholder of the Company, no
dividend rights and no voting rights with respect to the RSUs.

 

(b) Restrictions. The RSUs and any interest therein, may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution. Any attempt to dispose of any RSUs in
contravention of the above restriction shall be null and void and without
effect.

 

Performance RSU Award Agreement for U.S. Executives (Mayer Version) (March 2016)
   1



--------------------------------------------------------------------------------

(c) Performance-Based Requirements; Lapse of Restrictions.

 

  (i) Subject to Section 2(c)(ii) below, for each of 2016, 2017, and 2018 (each
such year, a “Performance Year”), the Grantee shall be credited with a number of
RSUs equal to the Annual Target Number of RSUs for the applicable Performance
Year multiplied by a percentage that (A) will be determined by the Administrator
after the Performance Year based on the Company’s achievement of financial
performance goals established for that Performance Year and (B) will be between
0% and 200%. The performance goals and the methodology for establishing the
number of RSUs to be credited will be established by the Administrator not later
than ninety (90) days after the start of the applicable Performance Year (and in
any event at a time when it is substantially uncertain whether the performance
targets will be achieved). The methodology to determine the RSU crediting
percentage will be communicated to the Grantee after it is established by the
Administrator. The Administrator shall, following the end of each Performance
Year, determine whether and the extent to which the performance targets for that
Performance Year have been satisfied and the RSU crediting percentage for that
Performance Year. Such determinations by the Administrator shall be final and
binding. The date of such determinations by the Administrator for the
Performance Year is referred to as the “Determination Date.” Any of the Annual
Target Number of RSUs for a particular Performance Year that are not credited to
the Grantee in accordance with the foregoing provisions of this Section 2(c)(i)
shall terminate as of the last day of the Performance Year.

 

  (ii) Subject to Sections 2(e) through 2(g) below, the RSUs credited to the
Grantee pursuant to Section 2(c)(i) for a particular Performance Year shall vest
and become non-forfeitable upon the Vesting Date for that Performance Year;
provided, however, that if a Change in Control (as defined in Section 2(g))
occurs during the Performance Year, the Annual Target Number of RSUs for such
Performance Year shall vest upon the final day of such Performance Year. The
“Vesting Date” for a Performance Year shall be the Determination Date as to that
Performance Year unless otherwise expressly provided in this Agreement.

 

(d)

Timing and Manner of Payment of RSUs. As soon as practicable after (and in no
case more than seventy-four days after) the date any RSUs subject to the Award
become non-forfeitable (the “Payment Date”), such RSUs shall be paid by the
Company delivering to the Grantee a number of Shares equal to the number of RSUs
that become non-forfeitable upon that Payment Date (rounded down to the nearest
whole share). The Company shall issue the Shares either (i) in certificate form
or (ii) in book entry form, registered in the name of the Grantee. Delivery of
any certificates will be made to the Grantee’s last address reflected on the
books of the Company and its Subsidiaries unless the Company is otherwise
instructed in writing. The Grantee shall not be required to pay any cash
consideration for the RSUs or for any Shares received pursuant to the Award.
Neither the Grantee nor any of the Grantee’s successors, heirs, assigns or
personal representatives shall have any further rights or interests in any RSUs
that are so paid. Notwithstanding

 

Performance RSU Award Agreement for U.S. Executives (Mayer Version) (March 2016)
   2



--------------------------------------------------------------------------------

  anything herein to the contrary, the Company shall have no obligation to issue
Shares in payment of the RSUs unless such issuance and such payment shall comply
with all relevant provisions of law and the requirements of any Stock Exchange.

 

(e) Termination of Employment; Leaves of Absence. The following provisions shall
apply in the event of the termination of the Grantee’s employment or service
with the Company, Parent or any Subsidiary, or should the Grantee take a leave
of absence from employment with the Company, Parent or any Subsidiary:

 

  (i) General. Except as expressly provided below in this Section 2(e) or
Section 2(g), in the event of the termination of the Grantee’s employment or
service with the Company, Parent or any Subsidiary for any reason prior to the
lapsing of the restrictions in accordance with Section 2(c) hereof with respect
to any of the RSUs granted hereunder, such portion of the RSUs held by the
Grantee shall be automatically forfeited by the Grantee as of the date of
termination. (The date of any such termination of the Grantee’s employment or
service is referred to in this Agreement as the “Termination Date.”) Neither the
Grantee nor any of the Grantee’s successors, heirs, assigns or personal
representatives shall have any rights or interests in any RSUs that are
forfeited pursuant to any provision of this Agreement.

 

  (ii) Termination Without Cause or Due to Death or Disability. Notwithstanding
the foregoing clause (i) but subject to Section 2(g) below:

 

  (A)

Termination More Than Six Months After Start of Performance Year: in the event
(1) the termination of the Grantee’s employment is by the Company, Parent or
Subsidiary without Cause (as such term is defined in the Grantee’s offer letter
with the Company dated July 16, 2012 (the “Offer Letter”)) or due to the
Grantee’s death or Total Disability (as defined in the Plan) and the Grantee
complies with the release and other requirements described in Section 2(j), and
(2) the Termination Date occurs more than six (6) months after the start of a
particular Performance Year and prior to the Vesting Date for that Performance
Year, the number of RSUs that vest for that Performance Year shall equal (x) the
number of RSUs (if any) that would have vested in accordance with Section 2(c)
if the Grantee’s employment had continued through the Vesting Date, multiplied
by (y) a fraction (which shall not be greater than 1), the numerator of which is
the number of whole months between January 1 of the Performance Year and the
Termination Date, and the denominator of which is twelve (12). Any RSUs that
vest pursuant to this clause (ii)(A) shall be paid as soon as practicable after
(and in no case more than seventy-four days after) the later of the last day of
the Performance Year or the Termination Date (provided, that if the period for
the Grantee to consider and revoke the release contemplated by Section 2(j)
spans two different calendar years, payment of such RSUs will be made within
such prescribed time period, but in the second of those two years). Any RSUs
that do not vest in accordance with the foregoing provisions of this clause

 

Performance RSU Award Agreement for U.S. Executives (Mayer Version) (March 2016)
   3



--------------------------------------------------------------------------------

  (ii)(A) shall be automatically forfeited by the Grantee as of the Termination
Date (or, in the case of a termination during the Performance Year, as of the
last day of the Performance Year). For avoidance of doubt, this clause (ii)(A)
will not apply to any such termination that occurs during the first half of the
Performance Year or, other than a termination due to the Grantee’s death or
Total Disability, at any time within the 12-month period following a Change in
Control.

 

  (B) Front-Loaded Awards - Termination More Than Six Months After Start of
Performance Year: notwithstanding the foregoing clause (ii)(A), in the event (1)
the termination of the Grantee’s employment is by the Company, Parent or
Subsidiary without Cause or due to the Grantee’s death or Total Disability and
the Grantee complies with the release and other requirements described in
Section 2(j), and (2) this award is designated as “front loaded” in the Notice
of Grant, then the number of RSUs that vest upon the Termination Date shall
equal the quotient of (x) any RSUs that would have vested under clause (ii)(A)
if this were not a front-loaded award, divided by (y) the number of years of
annual awards this grant represents, as stated in the Notice of Grant. Any RSUs
that vest pursuant to this clause (ii)(B) shall be paid as soon as practicable
after (and in no case more than seventy-four days after) the later of the last
day of the Performance Year or the Termination Date (provided, that if the
period for the Grantee to consider and revoke the release contemplated by
Section 2(j) spans two different calendar years, payment of such RSUs will be
made within such prescribed time period, but in the second of those two years).
Any RSUs that do not vest in accordance with the foregoing provisions of this
clause (ii)(B) shall be automatically forfeited by the Grantee as of the
Termination Date (or, in the case of a termination during the Performance Year,
as of the last day of the Performance Year). For avoidance of doubt, this clause
(ii)(B) will not apply to any such termination (other than a termination due to
the Grantee’s death or Total Disability) that occurs at any time within the
12-month period following a Change in Control.

 

  (iii)

Leaves of Absence. The provisions of this paragraph are subject to compliance
with all applicable laws relating to the Grantee’s employment by the Company,
Parent or Subsidiary (as applicable), and shall apply to the Award unless
otherwise expressly provided in a Company leave of absence vesting policy
approved by the Administrator or otherwise by the Administrator. In the event
the Grantee is on an authorized leave of absence from the Company, Parent or
Subsidiary (as applicable) at any time on or after the first day of a
Performance Year, the Vesting Date for that Performance Year shall be the date
that is X days following the Determination Date for that Performance Year (where
“X” equals the total number of calendar days that the Grantee is on such a leave
of absence in the period of time commencing with the first day of that
Performance Period through and including the Determination Date for that
Performance Period or, if the Grantee is on such a leave of absence on the
Determination Date for that

 

Performance RSU Award Agreement for U.S. Executives (Mayer Version) (March 2016)
   4



--------------------------------------------------------------------------------

  Performance Period, through and including the last day of such leave of
absence), but in no event shall the Vesting Date be later than the last day of
the maximum term of this Award as provided in the Plan (and any RSUs that have
not vested and become non-forfeitable when such maximum term is reached shall be
automatically forfeited by the Grantee). In the event Section 2(e)(ii)(A)
applies, in determining the fraction referenced in Section 2(e)(ii)(A), the
numerator (which is generally the number of whole months between January 1 of
the applicable Performance Year and the Termination Date) shall be determined by
assuming that the Grantee’s Termination Date occurred X days earlier than it
actually occurred (with “X” determined as provided in the preceding sentence).

 

(f) Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:

 

  (i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Administrator.

 

  (ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;
provided that the Administrator may determine, in the exercise of its sole
discretion in connection with a transaction that constitutes a permissible
distribution event under Section 409A(a)(2)(A)(v) of the Code, that in lieu of
such assumption or substitution, the Award shall be vested and non-forfeitable
and any conditions or restrictions on the Award shall lapse, as to a number of
RSUs equal to the sum of (A) the number of RSUs (if any) that would have vested
in accordance with Section 2(c) with respect to any Performance Year ended prior
to the year in which such transaction occurs (to the extent not previously paid
and assuming the Grantee’s employment had continued through the applicable
Vesting Date), and (B) the Annual Target Number of RSUs for the Performance Year
in which such transaction occurs and any subsequent Performance Year(s).

 

Performance RSU Award Agreement for U.S. Executives (Mayer Version) (March 2016)
   5



--------------------------------------------------------------------------------

(g) Change in Control. The following provisions shall apply in the event of a
Change in Control (as defined below) prior to the fourth anniversary of the date
of grant specified in the Notice of Grant (the “Date of Grant”):

 

  (i) In the event that, during the period of twelve (12) months following the
Change in Control, the Grantee’s employment is terminated by the Company, Parent
or any Subsidiary without Cause or by the Grantee for Good Reason (as such term
is defined in the Offer Letter) and the Grantee complies with the release and
other requirements described in Section 2(j), a number of RSUs shall vest upon
the later of the Grantee’s Termination Date or the date any such release becomes
final and irrevocable equal to the sum of (A) the number of RSUs (if any) that
would have vested in accordance with Section 2(c) with respect to any
Performance Year ended prior to the year in which the Change in Control occurs
(to the extent not previously paid and assuming the Grantee’s employment had
continued through the applicable Vesting Date), and (B) the Annual Target
Numbers of RSUs for the Performance Year in which the Termination Date occurs
and for the immediately following Performance Year (if any). (For the avoidance
of doubt, such accelerated vesting shall occur as provided in the prior sentence
regardless of whether the Grantee is then on a leave of absence.) Any RSUs that
vest pursuant to this clause (i) shall be paid as soon as practicable after (and
in no case more than seventy-four days after) the Termination Date (provided,
that if the period for the Grantee to consider and revoke any such release spans
two different calendar years, payment of such RSUs will be made within such
prescribed time period, but in the second of those two years). Any RSUs that are
not vested after giving effect to the foregoing acceleration provision shall be
automatically forfeited by the Grantee as of the Termination Date.

 

  (ii) For purposes of this Agreement, “Change in Control” shall mean the first
of the following events to occur after the Date of Grant:

 

  (A) any person or group of persons (as defined in Section 13(d) and 14(d) of
the Exchange Act) together with its Affiliates (as defined below), but excluding
(i) the Company or any of its subsidiaries, (ii) any employee benefit plans of
the Company or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
Affiliates);

 

  (B)

the consummation of a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company

 

Performance RSU Award Agreement for U.S. Executives (Mayer Version) (March 2016)
   6



--------------------------------------------------------------------------------

  outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or

 

  (C) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
provided, however, that a sale of the Company’s search business shall not
constitute a Change in Control, regardless of whether stockholders approve the
transaction.

 

  (iii) For purposes of this Agreement, “Affiliate” means, with respect to any
individual or entity, any other individual or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such individual or entity.

This Award of RSUs shall not be subject to the acceleration of vesting
provisions of Section 2.5 of the Amended and Restated Yahoo! Inc. Change in
Control Employee Severance Plan for Level I and Level II Employees.

The Grantee acknowledges that the terms and conditions of this Award satisfy the
Company’s obligation under the Offer Letter to provide the same annual grant
terms to the Grantee as are provided to the Company’s other senior executives.

 

(h)

Income Taxes. Except as provided in the next three sentences, the Company shall
withhold and/or reacquire a number of Shares issued in payment of (or otherwise
issuable in payment of, as the case may be) the RSUs having a Fair Market Value
equal to the taxes that the Company determines it or the Grantee’s employer is
required to withhold under applicable tax laws with respect to the RSUs (with
such withholding obligation determined based on any applicable minimum statutory
withholding rates) (“Net Share Settlement”). In the event that the Company
cannot (under applicable legal, regulatory, listing or other requirements, or
otherwise) satisfy such tax withholding obligation in such method, the Company
may satisfy such withholding by any one or a combination of the following
methods: (i) by requiring the Grantee to pay such amount in cash or check; (ii)
by deducting such amount out of any other compensation otherwise payable to the
Grantee; and/or (iii) by allowing the Grantee to surrender shares of Common
Stock of the Company which (A) in the case of shares initially acquired from the
Company (upon exercise of a stock option or otherwise), have been owned by the
Grantee for such period (if any) as may be required to avoid a charge to the
Company’s earnings, and (B) have a Fair Market Value on the date of surrender
equal to the amount required to be withheld. For these purposes, the Fair Market
Value of the Shares to be withheld or repurchased, as applicable, shall be
determined on the date that the amount of tax to be withheld is to be
determined. Notwithstanding the foregoing, if the Grantee has been designated by
the Company’s Board of Directors as an “executive officer” (as such term is
defined in Rule 3b-7 under the Securities Exchange Act of 1934, as amended) the
Administrator

 

Performance RSU Award Agreement for U.S. Executives (Mayer Version) (March 2016)
   7



--------------------------------------------------------------------------------

  may (but is under no obligation to) allow the Grantee, during such times and
under such terms as the Administrator may provide, to elect in advance whether
tax withholding obligations in connection with the RSUs will be satisfied (1) by
Net Share Settlement, or (2) by the Grantee making a payment in cash to the
Company (a “Cash Settlement”); and if the Grantee has a Cash Settlement election
in effect on the Date of Grant as to other Company RSU awards, such election
shall also apply to this Award, unless and until such election is modified in
accordance with its terms.

 

(i) No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

 

(j) Conditions of Accelerated Vesting; Exclusive Remedy. The accelerated vesting
provisions specified in Sections 2(e) and 2(g) above are conditioned on (1) the
Grantee’s signing a full release of any and all claims against the Company in a
release form acceptable to the Company (within the period specified in it by the
Company, which in no event shall be more than fifty days following the Grantee’s
Termination Date) and the Grantee’s not revoking such release pursuant to any
revocation rights afforded by applicable law, and (2) the Grantee’s compliance
with the Grantee’s obligations under his or her Employee Confidentiality and
Assignment of Inventions Agreement, or similar agreement. The Grantee agrees
that such accelerated vesting benefits specified in this Agreement (and any
applicable severance benefits provided under a written agreement with the
Company then in effect in accordance with its terms) will constitute the
exclusive and sole remedy for any termination of the Grantee’s employment and
the Grantee covenants not to assert or pursue any other remedies, at law or in
equity, with respect to the Grantee’s termination and/or employment.

Section 3. Miscellaneous

 

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee. Notices may also
be delivered to the Grantee, during his or her employment, through the Company’s
inter-office or electronic mail systems.

 

(b)

No Right to Continued Employment. The Grantee understands and agrees that the
vesting of Shares pursuant to Section 2 above is not earned through the act of
being hired, being granted the RSUs or being credited Shares under this
Agreement. The Grantee further acknowledges and agrees that nothing in this
Agreement, nor in the Plan which is incorporated in this Agreement by reference,
shall confer upon the Grantee any right with

 

Performance RSU Award Agreement for U.S. Executives (Mayer Version) (March 2016)
   8



--------------------------------------------------------------------------------

  respect to continuation as an employee or consultant with the Company, a
Parent or any Subsidiary, nor shall it interfere with or restrict in any way the
right of the Company, a Parent or any Subsidiary, which is hereby expressly
reserved, to remove, terminate or discharge the Grantee at any time for any
reason whatsoever, with or without Cause and with or without advance notice.

 

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

 

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

 

(e) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

(f) Section 409A. This Agreement and the Award are intended to comply with or be
exempt from, as the case may be, Section 409A of the Code so as to not result in
any tax, penalty or interest thereunder. This Agreement and the Award shall be
construed and interpreted accordingly. Except for the Company’s tax withholding
rights, the Grantee shall be solely responsible for any and all tax liability
with respect to the Award.

 

(g) Invalid Provision. The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

(h) Governing Law/Choice of Venue.

 

  (i) This Agreement and the rights of the Grantee hereunder shall be construed
and determined in accordance with the laws of the State of Delaware (without
giving effect to the conflict of laws principles thereof), as provided in the
Plan.

 

  (ii) For the purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by the Award or this
Agreement, the parties hereby submit and consent to the exclusive jurisdiction
of the State of California where this grant is made and/or to be performed and
agree that such litigation shall be conducted only in the courts of Santa Clara
County, California, or the federal court of the United States for the Northern
District of California, and no other courts.

 

Performance RSU Award Agreement for U.S. Executives (Mayer Version) (March 2016)
   9



--------------------------------------------------------------------------------

(i) Imposition of Other Requirements. If the Grantee relocates to another
country after the Date of Grant, the Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

(j) Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges
that he or she is subject to the Company’s Insider Trading Policy and may be or
may become subject to the Company’s 10b5-1 Trading Plan Policy, each as amended
from time to time. In addition, the Grantee understands that he or she may be
subject to insider trading restrictions under securities laws, market abuse
laws, and/or other similar laws, and such restrictions may affect his or her
ability to acquire or sell Shares or rights to Shares. The Grantee acknowledges
that it is the Grantee’s responsibility to comply with such Company policies and
any additional restrictions that may apply under applicable laws with respect to
the Grantee’s acquisition, holding, and any disposition of Shares or rights to
Shares.

 

(k) Recoupment. Notwithstanding any other provision herein, the recoupment or
“clawback” policies adopted by the Administrator and applicable to equity
awards, as such policies are in effect from time to time, shall apply to the
Award and any Shares that may be issued in respect of the Award.

 

(l) Entire Agreement. This Agreement, the Notice of Grant, the Plan, and the
Offer Letter contain the entire agreement and understanding of the parties
hereto with respect to the subject matter contained herein and therein and
supersede all prior communications, representations and negotiations in respect
thereto.

 

(m) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

 

(n) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(o) Signature. This Agreement shall be deemed executed by the Company and the
Grantee as of the Date of Grant upon execution by such parties (or upon the
Grantee’s online acceptance) of the Notice of Grant.

 

Performance RSU Award Agreement for U.S. Executives (Mayer Version) (March 2016)
   10